DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 8-11 of the Applicant’s Response, Applicant argues that Jones fails to discloses that the form information comprises an indication to pause the video or to continue displaying the video when displaying the form, and based on said indication in the received form information, pausing the video or continuing displaying the video respectively when displaying the form. Specifically, Applicant argues that Jones does not explicitly disclose what causes the video to be paused. The pausing of the video in Jones likely occurs simply because the user has pressed a pause button. In any case, Jones does not disclose that the video is paused based on an indication to pause in the form information received from a server system.
The Examiner respectfully disagrees Jones discloses a video synchronized merchandising system. Viewers of a video program, a motion picture, or a live action broadcast may access information regarding products displayed in the video program, and, if desired, enter transactions to purchase the featured products that are displayed in the video program. In particular, Jones discloses of a merchandising script corresponding to the video program identifies the products and the elapsed video program running times at which they appear in the video program when the program is presented to a viewer. A merchandising server stores a merchandising script corresponding to the video program. A user interface device is adapted to execute an 
Further still, Figure 5 illustrates a video display device 200 adapted to display both a video program and a merchandising interface. A viewer may access additional information about featured products by maneuvering the cursor 226 over the image of the desired product displayed in merchandising interface display area 206 and pressing the "select" or "enter" button 250 on the remote control device 240 to access the additional information ([0059]). Jones explicitly discloses that depending on the manner in which the video program is distributed, the viewer initiating a sales transaction to purchase one of the featured products, or simply accessing additional information about a featured product, may act to pause the presentation of the video program while the sales transaction takes place, or while the viewer is viewing more detailed information about the featured product ([0033]).
In other words, the merchandising interface displays featured products based on the merchandising script received from the merchandising server. A viewer is able to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5, 10, 13, 15-16, 18, 20, 22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2011/0162002) in view of Beaton (US Pub. 2010/0153831), herein referenced as Jones and Beaton, respectively.
Regarding claim 2, Jones discloses “A computer-implemented method for displaying a form associated with a video, the method comprising transmitting at least one request message comprising a video identifier ... to a server system ([0009]-[0010], [0033], [0068], Fig. 9A, i.e., the viewer transmits a request video for video to server), 
wherein the video identifier indicates video information required for playing said video … ([0009]-[0010], [0033], [0068], Fig. 9A, i.e., viewer requests video), 
wherein the form information comprises a time indication defining a time in the video and an indication to pause the video or to continue displaying the video when displaying the form, receiving at least one response message from the server system comprising the video information and the form information ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information), and 
displaying the video using the video information, determining that the video reaches the time defined by said time indication, and in response displaying the form, and based on said indication in the received form information, pausing the video or continuing displaying the video respectively when displaying the form.” ([0009]-[0010], [0031], [0033], [0041], [0071]-[0072], [0058]-[0059], Figs. 3, 5, i.e., the merchandising interface displays information about products for sale in synchronization with the 
Jones fails to explicitly disclose transmitting a form identifier to a server system and the form identifier indicates form information required for displaying associated with the video.
Beaton teaches the technique of transmitting a form identifier to a server system and the form identifier indicates form information required for displaying a form associated with the video ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmitting a form identifier to a server system and the form identifier indicates form information required for displaying a form associated with the video as taught by Beaton, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring proper synchronization and retrieval of relevant information. 
Regarding claim 3, Jones discloses “wherein the displayed form at least partially overlays an element displaying the video.” ([0031], [0040], [0056], Fig. 5, i.e., merchandising interface provided in the form of a video overlay).
Regarding claim 5, Jones discloses “receiving at least a first and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information 
Regarding claim 10, Jones discloses “wherein the user input indicates a method of payment.” ([0072], Fig. 12, i.e., drop down menu for entering or changing credit card or other payment information).
Regarding claim 13, Jones discloses “wherein determining that the video reaches the time defined by said time indication comprises comparing an indication of a current time position of the video with the time defined by the time indication in the form information.” ([0038]-[0040], [0058], [0068], Figs. 3, 5, 9A, i.e., the merchandising script is used to comparing current playback time to time when products appears in the video presentation).
Regarding claim 15, Jones fails to explicitly disclose “transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for displaying the website, the code comprising the video identifier and the form identifier.”
Beaton teaches the technique of transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for displaying the website, the code comprising the video identifier and the form identifier ([0010], [0026], [0063]-[0065], [0068], [0077], [0102], [0150], Figs. 1, 2A-C, i.e., presentation may be a typical Internet display page). Thus, it would have been obvious 
Regarding claim 16, Jones discloses “A computer-implemented method for providing video information, the method comprising 
storing video information required for playing a video in a data storage in association with a video identifier and storing form information required for displaying a form associated with the video in a data storage in association with a form identifier ([0009]-[0010], [0013], [0069]-[0070], Figs. 1, 6-7, 9A-B), wherein the form information comprises a time indication defining a time in the video and in an indication to pause the video or continue displaying the video when displaying the form ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information. The merchandising interface displays information about products for sale in synchronization with the products appearing in the presentation. The presentation is paused based on a user selection of a featured product), 
receiving from a client computer at least one request message comprising the video identifier … and based on the received video identifier and the received form identifier, transmitting the video information and form information respectively to the 
Jones fails to explicitly disclose receiving a form identifier from a client.
Beaton teaches the technique of receiving a form identifier from a client ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a form identifier from a client as taught by Beaton, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring proper synchronization and retrieval of relevant information. 
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 22, Jones discloses “wherein: the received form information comprises an indication to pause the video when displaying the form, and the method comprises, based on said indication in the received form information, pausing the video when displaying the form.” ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information. The merchandising interface 
Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.

Claims 6-9, 11-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton and in further view of Taylor et al. (US Pub. 2016/0104231), herein referenced Taylor.
	Regarding claim 6, Jones discloses “wherein the form comprises at least one element for collecting user input… the method comprising receiving user input upon a user interacting with said at least one element in the displayed form, and transmitting at least one message comprising the user input to the server system.” ([0072], Figs. 5, 9A-B, i.e., the user makes a selection to purchase a product, which is transmitted to merchandising server).
	The combination fails to explicitly disclose a text input element.
	Taylor teaches the technique of providing a text input element ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a text input element as taught by Taylor, to improve the video synchronized merchandising 
Regarding claim 7, Jones discloses “… performing at least one of the steps of ceasing displaying the form, resuming displaying the video, and continuing displaying the video.” ([0033], [0041], [0071]-[0072], i.e., the video program is resumed once the sales transaction is complete).
The combination fails to explicitly disclose receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input.
Taylor teaches the technique of receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of notifying the user that the purchase has been processed. 
Therefore, the combination teaches receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input, and in response performing at least one of the steps of ceasing displaying the form and resuming displaying the video and continuing displaying the video.
claim 8, the combination fails to explicitly disclose “wherein: the user input comprises transaction information required for executing a payment transaction, and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information.”
Taylor teaches the technique of wherein: the user input comprises transaction information required for executing a payment transaction ([0184], [0224], Fig. 13), and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the user input comprises transaction information required for executing a payment transaction, and wherein the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information and notifying the user that the purchase has been processed.
Regarding claim 9, the combination fails to disclose “wherein the transaction information comprises a credit card number and/or account number of the user.”
Taylor teaches the technique wherein the transaction information comprises a credit card number and/or account number of the user ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the transaction information comprises a credit card number and/or account number of the user as 
Regarding claim 11, the combination fails to disclose “wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified.”
Taylor teaches the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified ([0046]-[0052], [0183]-[0186], i.e., verifying financial information and determining if the verification fails). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring financial information is valid and preventing fraud. 
Regarding claim 12, the combination fails to explicitly disclose “wherein the computer system of the payment service provider verifying the transaction information 
Taylor teaches the technique of providing wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment ([0046]-[0052], [0183]-[0186], i.e., determining availability of funds). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring financial information is valid and preventing fraud.
Regarding claim 21, Jones discloses “wherein: the form comprises at least one element for collecting user input, and the displayed form at least partially overlays an element displaying the video ([0031], [0033], [0040]-[0041], [0056], [0071]-[0072], Fig. 5, i.e., merchandising interface provided in the form of a video overlay) the method further comprising: … transmitting at least one message comprising the transaction information to the server system… and in response resuming or continuing displaying the video.” ([0033], [0041], [0060], [0071]-[0072], Figs. 9A-B, i.e., the video program is resumed once the sales transaction is complete)
The combination fails to explicitly disclose receiving user input comprising transaction information required for executing a payment transaction upon a user 
Taylor teaches the technique of receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form ([0184], [0224], Fig. 13), and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form, and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information and notifying the user that the purchase has been processed.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 28, 2021